FINE, J.
¶ 43. (dissenting).
The essence of our country is "that a law repugnant to the constitution is void; and that courts, as well as other departments, are bound by that instrument." Marbury v. Madison, 1 Cranch 137, 180 (1803). (Emphasis in original.) Simply put, we are governed by our Constitution, not expediency.
A. Search.
¶ 44. We are bound by the Fourth Amendment:
The right of the people to be secure in their *174persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
The Supreme Court has explained:
The Warrant Clause of the Fourth Amendment categorically prohibits the issuance of any warrant except one "particularly describing the place to be searched and the persons or things to be seized." The manifest purpose of this particularity requirement was to prevent general searches. By limiting the authorization to search to the specific areas and things for which there is probable cause to search, the requirement ensures that the search will be carefully tailored to its justifications, and will not take on the character of the wide-ranging exploratory searches the Framers intended to prohibit. Thus, the scope of a lawful search is "defined by the object of the search and the places in which there is probable cause to believe that it may be found."
Maryland v. Garrison, 480 U.S. 79, 84 (1987) (quoted sources and footnote omitted). Yet, the Majority eschews the Fourth Amendment's command and permits the government to rummage through Kelly Rindfleisch's digital files for evidence of her crime even though the search warrants sought evidence in those files of another's crime by another person (Tim Russell) and lacked probable cause to believe that Rindfleisch's digital files had any evidence of any crime that Rindfleisch might have committed. See Arizona v. Gant, 556 U.S. 332, 345 (2009) (The Framers were "concern[ed] about giving police officers unbridled discretion to rummage at will among a person's private effects.") (footnote omitted).
*175The Fourth Amendment guards against this practice by providing that a warrant will issue only if: (1) the Government establishes probable cause to believe the search will uncover evidence of a specific crime; and (2) the warrant states with particularity the areas to be searched and the items to be seized. The latter requirement, in particular, "makes general searches . . . impossible" because it "prevents the seizure of one thing under a warrant describing another." This restricts the Government's ability to remove all of an individual's papers for later examination because it is generally unconstitutional to seize any item not described in the warrant.
United States. v. Ganias, 755 F.3d 125, 134-135 (2d Cir. 2014) (emphasis added, quoted sources and citations omitted; ellipses in Ganias) (The government is barred from accessing data not within the scope of the search warrant.). Contrary to this enshrined Fourth-Amendment law, the search warrants for Rindfleisch's digital files did not:
• set out probable cause that Rindfleisch had done anything wrong (as the Fourth Amendment requires); and
• describe any place where any evidence that she had done anything wrong could be found (as the Fourth Amendment also requires).
The danger in this type of case is palpable:
[B]ecause there is currently no way to ascertain the content of a file without opening it and because files containing evidence of a crime may be intermingled with millions of innocuous files, "[b]y necessity, government efforts to locate particular files will require examining a great many other files to exclude the possibility that the sought-after data are concealed there." Once the government has obtained authorization to *176search the hard drive, the government may claim that the contents of every file it chose to open were in plain view and, therefore, admissible even if they implicate the defendant in a crime not contemplated by the warrant. There is, thus, "a serious risk that every warrant for electronic information will become, in effect, a general warrant, rendering the Fourth Amendment irrelevant." This threat demands a heightened sensitivity to the particularity requirement in the context of digital searches.
United States v. Galpin, 720 F.3d 436, 447 (2d Cir. 2013) (quoted sources omitted; second set of brackets in Galpin). Rindfleisch's lawyer told us at oral argument that of the approximately 16,000 documents received from the Rindfleisch email accounts pursuant to the search warrants "there were probably" fewer "than 500 pieces of paper that had Kelly Rindfleisch's political involvement in them." The State thus hardly "inadvertently" stumbled on the ream of pages that led to Rindfleisch's charges. See Coolidge v. New Hampshire, 403 U.S. 443, 469-470 (1971) (The "plain view" doctrine does not apply to the government's discovery of implicating material that is not covered by a search warrant if the discovery was not "inadvertent.").
¶ 45. The Fourth Amendment prohibits the government to legitimately go into a person's voluminous files looking for evidence that someone else may have violated the law (here, Russell, the search warrants' object), and then root around those voluminous files to see if the subpoenas' subject (here Rindfleisch) may have also violated the law. Yet, the State admits in its brief that it did precisely that: "As the warrants and supporting affidavit make clear, however, the John Doe investigation had targeted Tim Russell, not Rindfleisch, and the warrants sought Rindfleisch's communications *177for the purpose of filling gaps in Russell's e-mail communications." Also, the State was asked at oral argument:
Court of Appeals Judge: "But there was no probable cause stated in the affidavits [in support of the search warrants] to believe under the Fourth Amendment that Ms. Rindfleisch was guilty of a crime."
Assistant Attorney General: "Right. At that point.... As far as I know they [the prosecutors] did not have any belief that Ms. Rindfleisch or anybody else that was engaged in this kind of conduct [other than Russell, whose emails in Rindfleisch's accounts were sought by the search warrants]. That [Rindfleisch's alleged culpability] became apparent after they [the prosecutors] got the return on the warrant for the documents that were within the scope of the warrant[s] that were approved [namely, for the search of Russell's emails in Rindfleisch's digital accounts]."
(Formatting modified.) The search of Rindfleisch's voluminous digital files was illegal because the search warrants were silent as to whether there was probable cause to believe that she was culpable.
B. Suppression.
Even where a search or seizure violates the Fourth Amendment, the Government is not automatically precluded from using the unlawfully obtained evidence in a criminal prosecution. "To trigger the exclusionary rule, police conduct must be sufficiently deliberate that exclusion can meaningfully deter it, and sufficiently culpable that such deterrence is worth the price paid by the justice system." Suppression is required "only when [agents] (1)... effect a widespread seizure of items that were not within the scope of the warrant, and (2) do not act in good faith."
The Government effects a "widespread seizure of *178items" beyond the scope of the warrant when the Government's search "resemble[s] a general search." Government agents act in good faith when they perform "searches conducted in objectively reasonable reliance on binding appellate precedent." When Government agents act on "good-faith reliance [o]n the law at the time of the search," the exclusionary rule will not apply. "The burden is on the government to demonstrate the objective reasonableness of the officers' good faith reliance."
Ganias, 755 F.3d at 136-137 (quoted sources and citations omitted, brackets and ellipses in Ganias). Here, the exclusionary rule thus applies because: (1) the State both widely and knowingly exceeded the scope of the Rindfleisch search warrants that sought only the Russell emails, and (2) the State did not objectively act in good faith based on Fourth-Amendment law that was clear at the time of the search.
C. Conclusion.
¶ 46. The Majority legitimizes a general warrant and nullifies our Constitution. I respectfully dissent and would grant Rindfleisch's motion to suppress the data provided pursuant to the search warrants that concerned Rindfleisch and not Russell. See State v. Petrone, 161 Wis. 2d 530, 548, 468 N.W.2d 676, 682-683 (1991) ("The general rule is that items seized within the scope of the warrant [here, relating to Russell] need not be suppressed simply because other items outside the scope of the warrant [here, relating to Rindfleisch] also were seized, unless the entire search was conducted in 'flagrant disregard for the limitations' of the warrant.") (footnotes omitted, brackets supplied).